Citation Nr: 0843899	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-22 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
chronic stomach disorder to include a hiatal hernia and a 
ventral hernia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel
INTRODUCTION

The veteran had active service from August 1951 to July 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  It appears that the Jackson RO 
adjudicated the issue as a brokered claim.  

In March 2008, the veteran testified at a Board hearing by 
videoconference before the undersigned Veterans Law Judge.  
The transcript of the hearing is associated with the claims 
file and has been reviewed.  

The Board notes that the record was held open for 30 days 
following the hearing in order to allow the veteran 
additional time and opportunity to submit evidence in support 
of his appeal.  The record reflects that additional evidence 
was received in May 2008 accompanied by a waiver of the 
veteran's right to initial RO consideration of the new 
evidence.  38 C.F.R. §§ 19.9, 20.1304(c) (2008).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issue on appeal.        


FINDINGS OF FACT

1.  In its May 1991 decision, the Board denied the veteran's 
claim because the veteran's hernia was not clinically shown 
to have been present in service or for many years thereafter.  
The veteran did not appeal the decision and it became final.    

2.  Evidence received subsequent to the May 1991 Board 
decision does not relate to an unestablished fact necessary 
to substantiate the claim.


CONCLUSIONS OF LAW

1.  The May 1991 Board decision is final.  38 U.S.C.A. 
§ 4004(b) (1982); 38 C.F.R. § 19.104 (1988).  

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a chronic 
stomach disorder to include a hiatal hernia and a ventral 
hernia is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7104(b) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the June 2005 VCAA notice letter, the RO advised the 
veteran of what the evidence must show to establish 
entitlement the underlying claim of service connection for 
his claimed disorder and described the types of evidence that 
the veteran should submit in support of the claim.  The RO 
also explained what evidence VA would obtain and make 
reasonable efforts to obtain on the veteran's behalf in 
support of his claim.  Although the VCAA letter did not 
address the elements of effective date or degree of 
disability, the absence of such notice is harmless error as 
claim is not found to be reopened by way of the submission of 
new and material evidence for reasons explained below.  Thus, 
no disability rating or effective date will be assigned.  

In particular regard to additional notice requirements 
relevant to the veteran's request to reopen, the Board notes 
that the RO explained in the June 2005 VCAA notice letter 
that the veteran's claim was previously denied, he was 
notified of the decision, and the decision had become final.  
The RO also explained that VA needed new and material 
evidence in order to reopen the veteran's claim.  The RO 
defined new and material evidence as evidence submitted to VA 
for the first time that pertained to the reason the claim was 
previously denied and raised a reasonable possibility of 
substantiating the claim.  The RO further explained that the 
veteran's claim was previously denied because the evidence of 
record did not establish service connection.  While the 
reason provided is admittedly vague and the RO misidentified 
the last final decision in its letter, the veteran through 
correspondence submitted during the course of this appeal has 
demonstrated an understanding of the reason why his claim was 
previously denied and what evidence is needed to reopen his 
claim.  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006).   

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

To fulfill its statutory duty to assist, the Board notes that 
available service records and post-service treatment records 
identified as relevant to the veteran's claim are associated 
with the claims folder to the extent possible.  The record 
also includes a lay statement from a fellow soldier who 
served with the veteran and several written statements from 
the veteran and his representative.  

The record reflects that the veteran's service records are 
incomplete as they are fire-related.  Where the veteran's 
service treatment records are unavailable through no fault of 
the claimant, the Board recognizes that it has a heightened 
duty to assist.  38 U.S.C.A. § 5107(b) (West 2002); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board concludes, 
however, that the heightened duty to assist has been met.  
The record reflects that the RO attempted to obtain the 
veteran's service treatment records and, in November 1980, 
the National Personnel Records Center (NPRC) responded that 
the veteran's records were fire-related.  Consequently, 
morning reports from November 1951 to January 1952 were 
obtained and associated with the claims folder.  Further 
efforts by VA to obtain the missing service records would be 
futile.  Additionally, the veteran has been advised that his 
service records are incomplete and given the opportunity to 
provide information and evidence in support of his claims.  
The claims file contains all available evidence pertinent to 
the claims.  VA has requested records identified throughout 
the claims process, and the claims file includes the negative 
replies from facilities that indicated they did not have the 
veteran's records.  The veteran was given appropriate notice 
of his responsibility to provide VA with any treatment 
records pertinent to his claimed disorders and the record 
contains sufficient evidence to make a decision on the 
claims.  The Board would like to note that the case law does 
not lower the legal standard for proving a claim for service 
connection in such circumstances, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).   

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, no medical examination or opinion 
is needed because the veteran's claim is not found to be 
reopened by way of the submission of new and material 
evidence for reasons explained below.  38 C.F.R. 
§ 3.159(c)(4)(2008).  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claim.  Accordingly, the Board will 
proceed with appellate review.  

New and Material evidence

The veteran's current claim is one involving entitlement to 
service connection for a chronic stomach disorder to include 
a hernia.  

The record shows that the veteran filed his initial claim for 
a stomach condition in May 1977.  The RO denied his claim in 
October 1997 because available records did not show that he 
received treatment for the condition in service and it was 
not recorded on his discharge examination; the veteran did 
not appeal the decision and it became final.  

The veteran filed another claim for a stomach condition in 
October 1980 and his claim was again denied by the RO in 
December 1981 because the evidence did not show treatment for 
stomach problems in service and there was no continuity 
evidence for 30 years.  The veteran appealed the decision to 
the Board and the Board denied the veteran's claim in July 
1983 because there was no clinical evidence of record showing 
the presence of a stomach disorder, to include hiatal hernia 
and ventral hernia, in service or for many years thereafter.  
The Board's decision became final.    

In October 1988, the veteran requested to have his previously 
denied claim for a stomach disorder reopened.  In March 1989, 
the RO denied the veteran's claim for hiatal hernia and 
ventral hernia explaining that it found no new factual basis 
to establish service connection.  The veteran appealed the 
decision to the Board.  In its May 1991 decision, the Board 
found the veteran's claim to be reopened by way of the 
submission of new and material evidence.  However, the Board 
denied the veteran's claim on the merits because there was no 
clinical evidence of a hiatal hernia or ventral hernia in 
service or for many years following the veteran's discharge 
from service.  The veteran did not appeal the decision and it 
became final.     

While the particular issue denied in the May 1991 Board 
decision was entitlement to service connection for a hernia, 
the Board included some discussion regarding a broader claim 
for a chronic stomach disability and it is clear from the 
record that the veteran's current claim is based upon the 
same factual basis as his previous claims to include the one 
considered by the Board in May 1991.  Thus, the Board 
concludes that the veteran's claim was last denied in the May 
1991 Board decision that became final and it appropriate to 
consider this claim as a request to reopen the previously 
denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 
2008).  

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2008).  

If the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  Smith v. West, 12 Vet. 
App. 312, 314 (1999).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The evidence is presumed credible for the purposes 
of reopening an appellant's claim, unless it is inherently 
false or untrue or, if it is in the nature of a statement or 
other assertion, it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216 
(1995); Justus v. Principi, 3 Vet. App. 510 (1992).

As noted above, the Board denied service connection for a 
hernia because a hernia was not clinically shown to have been 
present in service or for many years thereafter in its May 
1991 decision.  The veteran received notification of the 
denial of his claim and was advised regarding his appellate 
rights in May 1991; however, he did not appeal the decision 
to the United States Court of Veterans Appeals and it became 
final.  The evidence of record at the time of the May 1991 
Board decision included the veteran's service discharge 
examination report and morning reports; the DD Form 214; 
post-service treatment records (VA and private) to include 
related correspondence from 1968 to 1989 that include 
diagnoses of hiatal hernia with probable gastroesophageal 
reflux, ventral hernia, gastritis-esophagitis, and "possible 
CNS or GI problem"; an August 1988 statement of a former 
service comrade of the veteran; the August 1990 VA 
examination report; the August 1982 Board hearing transcript; 
and written statements from the veteran and his 
representative.

The evidence received since the May 1991 denial of the 
veteran's claim consists of additional written statements 
from the veteran and his representative; numerous VA 
treatment records to include some duplicative records from 
1981 to 2006; VA examination reports; the March 2008 Board 
hearing transcript; and duplicate copies of the August 1988 
statement from the veteran's former comrade.  

After review of the evidence received since May 1991, the 
Board finds that it does not qualify as new and material 
evidence sufficient to reopen the claim.  None of the 
evidence shows that the veteran's current chronic stomach 
disorder is related to his period of active service.  Indeed, 
the evidence shows that no medical examiner has linked any 
current chronic stomach disorder to the veteran's period of 
active service and the veteran has not presented new evidence 
to show that his current stomach disorder began in service.  
Instead, the evidence reveals that the veteran continues to 
receive treatment for various stomach disorders to include 
dyspepsia and gastroesophageal reflux disease (GERD).  The 
evidence of record at the time of the May 1991 decision 
already showed that the veteran was being treated for chronic 
stomach disorders to include a hernia.  Thus, while the 
evidence associated with the claims folder since the May 1991 
denial that was not found to be duplicative may be considered 
new because it was not before VA at the time of that 
decision, it is not also material because it does not relate 
to a previously unsubstantiated fact necessary to 
substantiate the claim.   
    
Accordingly, having determined that new and material evidence 
has not been submitted, the veteran's claim for service 
connection for a chronic stomach disorder, to include a 
hiatal hernia and ventral hernia, is not reopened.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence has not been presented, and the 
claim of entitlement to service connection for a chronic 
stomach disorder to include a hiatal hernia and a ventral 
hernia is not reopened.  The appeal is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


